Title: From John Adams to Boston Patriot, 1 January 1810
From: Adams, John
To: Boston Patriot




Sirs,
Quincy, January 1, 1810.



AMSTERDAM, June 12, 1781, wrote to Congress: “The States of Holland and Westfriesland are adjourned to the 27th. In their last session they consented to the augmentation of 17686 land forces, according to the plan which the council of state, in concert with the statholder, had formed on the 18th of April, and which had been carried on the 19th of the same month to the assembly of the states of the province—They have also taken the resolution to lend to the East India Company the sum of 1,200,000 florins at three per cent interest, to be reimbursed in 33 years, in payments of thirty six thousand florins. The affairs of the colony of Surrinam are about to engage the attention of government, according to a petition which the deputies of the merchants of Dort, Haerlem, Amsterdam, and Rotterdam, presented on the 6th, to the states of Holland and Westfriesland, and for which the merchants have demanded, in an audience which they have had of the stadtholder, the support of his most serene highness. This petition was conceived in these terms:

The merchants deputies of the cities of Dort, Haerlem, Amsterdam, and Rotterdam, represent in the most respectful manner, that the mortal stagnation of navigation and of commerce, which cannot preserve their well being but by continued activity, has forced the petitioners not to disguise any longer the fatal effects; and in circumstances, when the naval force of the republic is not yet in a state to procure them a sufficient protection, to seek for themselves a succour, which, in the extreme danger in which the colonies which yet remain to the state, and even the state itself, are found at this day, may serve apparently to advance in more than one manner, the general interest of this republic; that the supplicants, both for themselves and speaking in favor and in the name of several thousands of their fellow citizens, have taken the part to present to their High Mightinesses the States General of the United Provinces the petition, a copy of which is here joined, and to which they respectfully refer.

That as your noble and grand Mightinesses have always testified, that the well being of your fellow citizens in general, and that of merchants in particular, ought to be supported in every manner, the petitioners assure themselves, that the more the danger becomes imminent, the more the zeal of your noble and grand Mightinesses will animate itself to prevent, under the divine blessing, the total ruin of the essential sources of the existence of the country: so that this danger being at present so great, and becoming from day to day more pressing, the petitioners dare to promise themselves, on the part of your noble and grand Mightinesses, all the succour and assistance requisite, and to hope, that they shall not invoke in vain their powerful support, relative to the prayer before mentioned.

It is for this that the petitioners address themselves to this sovereign assembly in the manner the most respectful, and in a confidence the most entire in the inclination of your noble and grand Mightinesses, for the protection of the citizens of the republic, seriously praying, that it may please your noble and grand Mightinesses to authorise your deputies in the assembly of the States General to concur, in directing with all the earnestness possible, things in such a manner, that there be given to the petition aforesaid a prompt and favorable answer, and that measures be taken, to the end that the petitioners and those who are otherwise interested with them, may enjoy, without delay, the effect of a definitive determination, &c.

To their High Mightinesses the States General of the United Provinces, give respectfully to understand, the undersigned proprietors and owners of vessels navigating to the colony of Surrinam, owners of plantations situated there, merchants and others interested in the commerce of the said colony. That this colony, independently of the interest which the undersigned and a great number of others equally interested take in it, may be regarded as of the greatest importance for the republic itself, by reason of the very considerable revenues which for a long course of years it has produced not only to the direction privileged by grant, but also to the republic itself, and which become every day more lucrative, by the enormous expenses which the proprietors of plantations have made, to cultivate new lands and to improve the culture of several territorial productions.

To this effect the petitioners refer to the estimate annexed, containing the quantity of productions, which for some years have been transported from the colony into the ports of this country. That these productions, after having been transported from this country, some wrought up here, and others as they were received, procure continually to the treasury of the republic very important sums, proceeding from different duties, which are directly or indirectly relative to them. That the necessity to go in search of all these productions of the colony, and that of transporting thither provisions and other effects, employs annually a large number of great ships, which are for the most part fine frigates, solidly built, the number of which amounted to more than four score which all pay every voyage the duties of Lest, which are considerable, and serve at the same time for the maintenance of a numerous body of navigators, which amount to about three thousand well experienced seamen. That moreover, the importance of this colony does not fall short in point of utility, of any other, both with relation to what has been alleged, and because, in exchange for its productions, we receive here the precious metals and the cash of other nations, which remain in the bosom of the United Provinces: while on the contrary, it is necessary to export them to the East-Indies, there to pay for territorial productions, the manufactures of the Indies; and the payments which foreigners make to us, to procure themselves merchandizes, must equally return to the Indies for new purchases. That thus, the navigation and the commerce with this colony, serve not only to the amelioration of the finances of the republic, and to the augmentation of the national cash, but they are still an abundant source of general prosperity for the inhabitants scattered in the seven provinces. Many, by means of the free property of their plantations, draw from thence important revenues, and encouraged by success, make them largely circulate; while a much larger number of our countrymen are the bearers of obligations, carrying large interest negociated upon mortgages the preservation of which is of the greatest weight, considering that the sustenance of so many thousands of our fellow citizens depends upon them. That moreover, all which serves for house keeping, all which is wanted for the culture of the land, the building and repairing of edifices, and even eatables must be transported from hence into this colony. This commerce, therefore, can not fail to procure to a great number of manufacturers, mercers and traders, a continual outlet, which even surpasses all belief, and which is by so much the more useful, as this commerce consists for the most part in objects furnished by our territory, either in raw materials, or in things manufactured here. This article alone procures the maintenance of an infinite number of artisans in the cities, and of the cultivators of the field; without mentioning the construction and repairs of a great number of vessels employed in this navigation, of their provisions both for the voyage and return, which gives a living to several thousands of men. That thus, the public prosperity and that of individuals so intimately connected together, would both receive an irreparable blow, if they were deprived of the advantages which they draw from this abundant source. That this misfortune has already denounced itself and in the most sensible manner, from the commencement of this war, the further consequences of which are so alarming, that they deserve to be warded off or prevented by all means imaginable. That nevertheless, the petitioners on their part, cannot otherwise obviate them, than by putting the vessels they use in this navigation in a necessary state of defence and in equipping them sufficiently for the war; which will render them strong enough to repel all the enemies’ privateers of whatever size they may be, and by navigating in company, that they may be able to defend themselves even against the English men of war, and thereby assist and relieve the military marine of the republic.

But that the excessively increased prices of every thing which concerns the equipment of vessels, the bounties and the pay, risen to near double, which must now be given to seamen, would render an equipment of this nature so expensive, that the charges would never be repaid by the freight. That nevertheless, without an equipment of such vessels we should risk too much. This consideration has even determined the owners whose vessels were loaded before the hostile attack of the English, to unload them, and suspend the voyages, to the great prejudice of the colony, of themselves, and of their freighters. That moreover, they still find great difficulties to expedite their ships; on the one hand from the certainty, that the passage to the colony and in the West Indies themselves, is infested with the enemies’ vessels of war and privateers, who by surprise, have already made themselves masters of a great number of our merchant vessels; and have even invaded the defenceless possessions of the state, such as St. Eustatia, St. Martins, Escquibo, and Demerara; on the other hand, in the uncertainty, whether this excellent colony, in the neighborhood of which, as they have learned, the enemies’ squadrons cruise without opposition, has not undergone the same fate; in which case, their valuable vessels, with their rich cargoes, would fall into the power of an enemy, who, from the heights of fortresses taken by surprise, continue to display the Dutch flag, under the shelter of which, and by means of a certain number of vessels of war, he seizes upon merchant ships, destitute of defence, who confiding in the public faith, go in there, without fear.

That nevertheless, if by these considerations, and others of the same nature, the navigation to this colony is longer suspended, the well being of the republic cannot avoid the most sensible prejudice, and the colony must be considered as abandoned; her inhabitants will see themselves even reduced to deliver themselves into the hands of their enemies, to the ruin and total loss, not only of the classes the most at their ease, but of all the inhabitants whatsoever of the United Provinces; so that we ought not to delay a single moment, nor neglect any means of encouragement or precaution to preserve them; so much the rather, as it appears scarcely convenient under this embarrassment, to invoke the assistance of foreign nations, to make the transportations and to go to the colony and to return, because that in that case we should lose this navigation, and we should lend our own hand to the entire declension, not only of the aid furnished to the treasury of the republic by the activity of this commerce and this navigation, but also to the interruption of the sales of so many manufacturers, mercers and traders, and even to the entire privation of the sustenance of an immense number of workmen and artisans, to whom this construction of vessels and this navigation so extended procured their daily gain which they cannot forego, without being reduced to the most deplorable situation. That this repugnance to navigate on our own account will be  followed further by the desertion of a great number of sailors, who, for want of finding employment here, and tempted by the advantageous promises of the enemy, will go there in search of service to the double detriment of the public interest of the republic. That the respectable fleet composed of valuable vessels, destined to this navigation, would rot in our ports, and the officers who command them, many of whom have not been thought unworthy to be called to the service of their country, would be obliged to abandon with their families, this country, where all the other means of gaining a livelihood, fail more and more; and as they have solely applied themselves to navigation, they would go in search of their subsistence into places, where, by our interruptions, navigation makes new advances every day. That this method indicated by necessity, of recurring to foreign flags, by the more considerable expenses which arise from it, would so absorb the revenues, that, not only no planter would be able, with the little which should remain to him, to support his plantation; but, moreover, there would remain no well grounded hope for the great number of bearers of obligations, to flatter themselves with obtaining any payment, still less the entire payment of the interests promised them; since, without having yet supported these additional expenses, and notwithstanding the excessive prices at which the productions have been sold, they have seen themselves forced to diminish considerably the interests, and in some cases, to suspend even the entire payment; without mentioning so many other political considerations, relative to this object, which cannot escape the penetrating eye of the Sovereign. So that without hope of a full protection, this single means of obtaining something in ever so small a degree, is ever considered by the petitioners as very precarious, and as augmenting more and more, an inaction so fatal to a country, which, under the divine blessing, owes its prosperity so envied, to its application, its valor, and the fortitude of its inhabitants.In proportion as they are persuaded that your High Mightinesses, for these causes and others known to your wisdom, must be convinced of the indispensable necessity of protecting this branch of commerce and of navigation so respectable, which influences so visibly upon all the prosperity of all the classes of the inhabitants of the confederated provinces. They are equally persuaded of the paternal affection of your High Mightinesses, for preserving, by all the means of assistance possible the inhabitants of the republic, from so disastrous a declention, and to lend a hand to the sincere, courageous and necessary recovery of the navigation to this colony, for which the nation does not want for inclination nor desire, provided it was encouraged and protected in it, since, in general, notwithstanding the ill-treatment and pillages they have suffered, they offer what remains to them, for the maintenance of the honor of their country, the safety of its possessions and the liberty of posterity.That the petitioners think they have as good a title to the protection of the sovereign as have so many other particular branches, which, to prevent their decay, have enjoyed the succour of the munificence of the sovereign, who has granted them bounties and pecuniary encouragements; since, the suppliants have not only in their favour, the same reasons of utility and advantage, which are so much the more important for the great extent of their object, which does not embrace a single article, as the fishery, the refinery of sugar, &c.; as it has been demonstrated it touches all the classes of the inhabitants in general, from the richest to the poorest. The noble,  the magistrate, the capitalist, the merchant, the owner of vessels, the mercer, the artizan, the seaman, without excepting the ecclesiastic and the military. But principally, since the petitioners, for so long a time, have voluntarily and without regret, furnished to the treasury of the state, not only the ordinary charges, but also the extraordinary more burthensome than the former, and imposed by the sovereign specially as a means of procuring to the inhabitants, the necessary maritime protection for their commerce and navigation; of the performance of which engagement, be it said with respect, the petitioners, would judge it the greatest indecency to doubt a single moment. That to arrive at this end, the most convenient way, would be, no doubt, to grant a sufficient convoy both for going to the colony and for returning; but that the present state of the marine of the republic, makes the petitioners apprehend that some further time may pass away, and certainly the moments are too precious, before they may dare to flatter themselves with a protection so efficacious, as the danger of the crews, the valuable cargoes and the pressing necessity of the colony require.

That to this effect the petitioners take the liberty to solicit your High Mightinesses, with profound respect, in case it is impossible to grant immediately a sufficient escort to go to the colony and return; that in that case, as upon other occasions, it has been graciously granted by your High Mightinesses, for the support of trade, the equipment of vessels, societies, &c., to be so good also, as to grant generously in favor of the equipments to make for this colony, Berbicia, and the interesting establishment of Curagao, an encouragement equivalent to the design of the considerable disbursements, which they will be obliged to make, to put their vessels in a certain state of defence; and, moreover, for better order and direction to cause to be escorted their ships sailing in company, by as many vessels of war, as it will be possible to spare for this expedition. In fine, that under the good pleasure of your High Mightinesses, and that these ships well armed may also serve to molest as much as possible the enemy, there may be granted them letters of mark and reprisals, under the customary conditions, to the end, that they make use of them, upon occasion by the brave officers, which the subscribers dare boast, that they will employ in their ships.

This petition has been referred to the respective deputies of the colleges of the admiralty, to make report on it as soon as possible. The deputies of the merchants having beforehand solicited, in the most pressing manner, the Prince, Statholder, to support with his powerful recommendation, an affair of so great importance.

John Adams




